DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 9, the prior arts of record do not teach or disclose an ultra-wideband (UWB) wireless communication system, comprising: a first wireless apparatus; a second wireless apparatus that participates in a first ranging sequence with the first wireless apparatus; and a transmission channel between the first and second wireless apparatuses that transmits data of the first ranging sequence, at least one of the first wireless apparatus or second wireless apparatus generating at least one channel impulse response (CIR) and determining from the at least one CIR whether the transmission channel includes a line-of-sight channel; and a special purpose processor that reduces a current performance level of at least one of the first and second wireless apparatuses during a second ranging sequence in response to a determination that the transmission channel includes the line-of-sight channel wherein the second wireless apparatus includes a plurality of UWB ranging devices that each communicates with the first wireless apparatus, and wherein the UWB wireless communication system further includes a central processing unit that controls the plurality of UWB ranging devices to optimize power consumption of a combination of the first wireless apparatus and the plurality of UWB ranging devices of the second wireless apparatus.

In regard amended claim 11, the prior arts of record do not teach or disclose an ultra-wideband (UWB) wireless transceiver, comprising: a transceiver circuitry and an associated antenna that detect and quantify an UWB signal; a ranging processor that generates at least one channel impulse response (CIR) from the UWB signal; a signal detector that determines an estimated time-of-arrival (TOA) from the CIR; a channel detection algorithm processor that determines a line-of-sight channel between the UWB wireless transceiver and another UWB wireless transceiver from the CIR; and a device controller that reduces a current performance level of at least one of the UWB wireless transceiver in response to a determination that the transmission channel includes the line-of-sight channel; wherein the ranging processor determines each of a noise power level of the at least one CIR within the noise regime, a detection threshold from the noise power level, and the TOA from an index where the at least one CIR exceeds the detection threshold.

In regard claim 18, the prior arts of record do not teach or disclose a method for controlling power consumption of an ultra-wideband (UWB) apparatus, comprising: outputting, from a first wireless apparatus to a second wireless apparatus, a first electronic message; storing at the first wireless apparatus a first time stamp of transmission of the first electronic message; determining at the second wireless apparatus a first channel impulse response (CIR) and a time-of-arrival of the first electronic message; storing at the second wireless apparatus a second time stamp of transmission of the first electronic message corresponding to the time-of-arrival of the first electronic message; outputting, from the second wireless apparatus to the first wireless apparatus, a second electronic message that includes the second time stamp and a third time 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Date: 12/18/2021



/PHIRIN SAM/Primary Examiner, Art Unit 2476